 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    LARRY J. BROWN,

           Plaintiff,
                                                     Case No. 18-cv-131-wmc
      v.

    LINDSAY WALKER, TIM DETERS,
    L. WOOD, M. NAVARRO,
    TRISHA ANDERSON, C/O CHATMAN,
    C/O GWEN SCHULTZ,
    C/O CICHANOWICZ
    AND C/O LUCAS WEBER,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.


           /s/                                                4/15/2019
           Peter Oppeneer, Clerk of Court                     Date




 
